PER CURIAM.
In this Anders1 appeal, we affirm the' finding of guilt, the withholding of adjudication of delinquency, and the placement of the child on probation, but remand for the trial court to correct the delinquency disposition order to reflect that the offense, possession of a weapon on school property, is a third degree felony, not a first degree misdemeanor. See § 790.115(2)(b), Fla, Stat. (2003).
KLEIN, TAYLOR and MAY, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).